 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ESTATE OF SERGIO MANUEL                        No. 1:18-cv-00866-DAD-SAB
     VALDOVINOS, by and through
12   MARIBEL SHAW, individually and as
     successor-in-interest,
13
                        Plaintiffs,
14
            v.
15
     CITY OF MADERA, JOSIAH ARNOLD,
16   SHAWN BUSHEY, RICHARD
     GONZALEZ, RYAN VASQUEZ, and
17   DOES 1 through 20, inclusive,
18                      Defendants.
19   J.V., a minor, by and through her guardian     No. 1:19-cv-00035-LJO-EPG
     ad litem, DALIA MARTINEZ,
20   individually and as successor-in-interest to   New Case No.: 1:19-cv-00035-DAD-SAB
     THE ESTATE OF SERGIO MANUEL
21   VALDOVINOS JR.,
22                      Plaintiffs,                 ORDER RELATING AND REASSIGNING
                                                    CASES AND PERMITTING THE PARTIES
23          v.                                      TO SHOW CAUSE WHY THESE CASES
                                                    SHOULD NOT BE CONSOLIDATED
24   CITY OF MADERA and DOES 1 through
     30, inclusive,
25
                        Defendants.
26
27

28
                                                    1
 1          Review of the above actions reveals that they are related under this court’s Local Rule

 2   123. These two actions involve the same or similar parties, properties, claims, events and/or

 3   questions of fact or law. In addition, the currently assigned district judge and magistrate judge in

 4   the latter-captioned action have not engaged in the matter in any substantial way. Accordingly,

 5   assignment of the actions to the undersigned and to Magistrate Judge Stanley A. Boone will

 6   promote efficiency and economy for the court and parties. Good cause appearing, the court

 7   orders that the latter-referenced action is reassigned to U.S. District Judge Dale A. Drozd and

 8   U.S. Magistrate Judge Stanley A. Boone.

 9          An order relating cases under this court’s Local Rule 123 merely assigns them to the same

10   district judge and magistrate judge, and does not consolidate the cases. However, Federal Rule of

11   Civil Procedure 42(a) provides that “[i]f actions before the court involve a common question of

12   law or fact, the court may: (1) join for hearing or trial any or all matters at issue in the actions;

13   (2) consolidate the actions; or (3) issue any other orders to avoid unnecessary cost or delay.” A

14   district court has broad discretion to determine whether and to what extent consolidation is

15   appropriate. See Garity v. APWU Nat’l Labor Org., 828 F.3d 848, 855–56 (9th Cir. 2016); Inv’rs

16   Research Co. v. U.S. Dist. Court for Cent. Dist. of Cal., 877 F.2d 777, 777 (9th Cir. 1989). In

17   deciding whether to consolidate, a court should balance the interest of judicial convenience

18   against “any inconvenience, delay, or expense that it would cause.” Huene v. United States, 743

19   F.2d 703, 704 (9th Cir. 1984); Single Chip Sys. Corp. v. Intermec IP Corp., 495 F. Supp. 2d 1052,

20   1057 (S.D. Cal. 2007). “[T]he law is clear that an act of consolidation does not affect any of the
21   substantive rights of the parties.” J.G. Link & Co. v. Continental Cas. Co., 470 F.2d 1133, 1138

22   (9th Cir. 1972); see also Schnabel v. Lui, 302 F.3d 1023, 1034–35 (9th Cir. 2002).

23          These cases arise out of the death of Sergio Manuel Valdovinos, Jr., who was shot and

24   killed by City of Madera police officers on June 16, 2017. Plaintiff Maribel Shaw, the spouse of

25   the decedent, and plaintiff J.V., the daughter of the decedent, bring the same or similar claims

26   against the same defendants arising out of the same incident. The court therefore observes that
27   these cases may be ripe for consolidation. Nonetheless, the court will permit the parties to file

28   any statements in opposition to consolidation, should they wish to do so.
                                                         2
 1        Accordingly,

 2              1. The court orders that Case No. 1:19-cv-00035-LJO-EPG be reassigned to U.S.

 3                 District Judge Dale A. Drozd and U.S. Magistrate Judge Stanley A. Boone, and

 4                 that all documents filed in that action bear the new case number 1:19-cv-00035-

 5                 DAD-SAB; and

 6              2. Within ten days from the date of service of this order, the parties may file any

 7                 objection to the court’s order if they oppose consolidation of the above-referenced

 8                 actions.

 9   IT IS SO ORDERED.
10
       Dated:     April 4, 2019
11                                                     UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      3
